United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1101
Issued: November 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On April 18, 2019 appellant filed a timely appeal from a November 15, 2018 merit decision
and a February 11, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an abdominal
condition causally related to the accepted September 6, 2018 employment incident; and

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

(2) whether OWCP properly denied appellant’s request for review of the written record by an
OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On September 28, 2018 appellant, then a 42-year-old mail processing clerk, filed a
traumatic injury claim (Form CA-1) alleging that she sustained a left abdomen strain on
September 6, 2018 after lifting a tray of mail while in the performance of duty. She indicated that
she felt something tear on the left side above her abdomen. Appellant stopped working on the date
of injury.
In support of her claim, appellant submitted a narrative statement dated September 6, 2018
reiterating that she bent over to pick up a tray of mail when she felt something rip below her left
rib cage. She also submitted a position description.
In a September 6, 2018 emergency department after visit summary, Dr. Louis N. Ciardulli,
a Board-certified emergency medicine physician, diagnosed strain of abdominal wall with left
upper quadrant pain. He indicated that a computerized tomography (CT) scan of the abdomen
showed no acute injuries. Appellant had a hernia and her laboratory work was normal.
A return to work excuse note dated September 10, 2018 from Dr. Titus Duncan, a Boardcertified general surgeon, held appellant off work until September 17, 2018.
On September 13, 2018 Dr. Duncan advised that appellant was able to return to work after
surgery.
In a September 28, 2018 return to work excuse note, Dr. Duncan indicated that appellant
had a postoperative visit and would be unable to return to work until after her October 15, 2018
visit.
In a letter dated October 5, 2018, the employing establishment controverted appellant’s
claim, arguing that she had previously undergone gastric bypass surgery and the medical evidence
was insufficient to support that her injury was causally related to her federal employment.
In an October 10, 2018 development letter, OWCP requested that appellant provide
additional factual and medical information in support of her claim, including a detailed factual
statement and a report from her attending physician addressing the causal relationship between
any diagnosed condition(s) and the claimed September 6, 2018 work incident. It afforded her 30
days to respond to its request for additional evidence.
In response, appellant submitted an accident report dated September 13, 2018 indicating
that at 3:30 p.m. on September 6, 2018 she bent straight down to pick up a tray of mail causing her
alleged injury. She stated that she pulled the tray up and felt a rip.
On September 10, 2018 Dr. Duncan noted that appellant presented with left-sided
abdominal pain that had started on September 6, 2018. Appellant recalled bending over to pick
something up at work and then felt a sharp/ripping pain in her abdomen. Dr. Duncan reported that
she was seen in the emergency department and a CT was obtained, but it was negative. He

2

diagnosed left upper quadrant (LUQ) pain and discussed with appellant that her pain was likely
muscular in origin due to the mechanism and negative CT.
In a September 21, 2018 report, Dr. Yaa Manu, a Board-certified emergency medicine
physician, diagnosed LUQ pain and abdominal wall strain. She reported that appellant had been
in pain for about two weeks after bending over and feeling a sharp pain in the area. The report
noted that appellant had a past medical history of hernia of abdominal wall, hernia repair, gastric
bypass, and laparoscopic gastric banding.
On September 26, 2018 Dr. Duncan performed a diagnostic laparoscopy and the
accompanying report noted his findings relating to her medical diagnoses.
In a duty status report (Form CA-17) dated October 15, 2018, Dr. Duncan diagnosed left
abdominal muscle strain due to bending down to pick up a tray of letters and advised that appellant
was capable of returning to work on October 22, 2018.
On October 15, 2018 Dr. Duncan indicated that appellant was seen for abdominal pain after
a reported work injury and she had a negative CT in the emergency department a few days prior,
but was worried about a possible internal hernia. He reported that appellant underwent a diagnostic
laparoscopy to further investigate her persistent abdominal pain and during the laparoscopy her
adhesions were removed. Dr. Duncan noted that her intra-abdominal organs and bowel were
normal.
In an October 25, 2018 progress report, Dr. Duncan continued to diagnose left lower
quadrant pain and indicated that appellant believed that it was from an injury on her job. He noted
that she had undergone a gastric bypass surgery in 2014 and a cholecystectomy in 2014 and 2016.
In an attending physician’s report (Form CA-20) dated October 29, 2018, Dr. Duncan
indicated that appellant was scheduled for surgery. In an accompanying duty status report (Form
CA-17) he opined that he did not believe that her diagnosed condition had been caused or
aggravated by an employment activity.
By decision dated November 15, 2018, OWCP found that appellant had met her burden of
proof to establish the occurrence of the September 6, 2018 employment incident. It denied the
claim, however, as the medical evidence of record was insufficient to establish a diagnosed
condition causally related to the accepted work incident.
On an appeal request form postmarked January 30, 2019, appellant requested a review of
the written record by a representative of OWCP’s Branch of Hearings and Review. She also
resubmitted a September 6, 2018 report from Dr. Ciardulli and an October 25, 2018 report from
Dr. Duncan that had been previously reviewed by OWCP.
By decision dated February 11, 2019, OWCP denied appellant’s request for a review of the
written record finding that her request was untimely because it was not made within 30 days of its
November 15, 2018 decision. It further indicated that it had exercised its discretion and denied
the request because the relevant issue of the case could be addressed by requesting reconsideration
and submitting evidence not previously considered by OWCP.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty it must first be determined whether fact of injury has been established.6 First, the employee
must submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Causal relationship is a medical issue, and rationalized medical opinion evidence is
generally required to establish causal relationship.9 The opinion of the physician must be based
on a complete factual and medical background, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between a
diagnosed condition and the specific employment incident identified by the claimant.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6
R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
7

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008).
9

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

See B.J., Docket No. 18-1276 (issued February 4, 2019); Victor J. Woodhams, 41 ECAB 345 (1989).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

4

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish an abdominal
condition causally related to the accepted September 6, 2018 employment incident.
In his September 6, 2018 medical report, Dr. Duncan diagnosed left upper quadrant pain
and in his October 15 and 25, 2018 reports, he diagnosed left abdominal muscle strain as a result
of bending down to pick up trays of letters. In September 10, 13, and 28, 2018 notes, he identified
the specific employment incident alleged by appellant and restricted appellant from work,
however, he did not provide an opinion on whether the accepted incident had caused or contributed
to her diagnosed conditions. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.12 These reports, therefore, are insufficient to establish appellant’s claim.
While Dr. Duncan issued an opinion on causal relationship in his October 29, 2018 Form CA-17,
his opinion was that the employment incident was not sufficient to have caused or aggravated the
diagnosed conditions and it therefore does not support appellant’s claim.13
In her September 21, 2018 report, Dr. Manu diagnosed abdominal wall strain and identified
the specific employment incident alleged by appellant. However, the Board has held that neither
the mere fact that a disease or condition manifests itself during a period of employment nor the
belief that the disease or condition was caused or aggravated by employment factors or incidents
is sufficient to establish a causal relationship.14 Dr. Manu’s opinion does not include an opinion
on the issue of causal relationship and is therefore insufficient to establish appellant’s claim.15
In his September 6, 2018 emergency department report Dr. Ciardulli diagnosed strain of
abdominal wall. However, as Dr. Ciardulli failed to address causal relationship, his report is
insufficient to meet appellant’s burden of proof.16
As appellant has not submitted rationalized medical evidence sufficient to establish an
injury causally related to the accepted employment incident, the Board finds that she has not met
her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
12

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

C.M., Docket No. 18-0997 (issued November 1, 2018).

14

See J.L., Docket No. 18-1804 (issued April 12, 2019).

15

Supra note 12.

16

Id.

5

of the decision, to a hearing on his [or her] claim before a representative of the Secretary.”17 Under
OWCP’s procedures, the timeliness of a request for a hearing is determined on the basis of the
postmark of the envelope containing the request.18 Sections 10.617 and 10.618 of the federal
regulations implementing this section of FECA provide that a claimant shall be afforded a choice
of an oral hearing or a review of the written record by a representative of the Secretary.19 A
claimant is entitled to a hearing or review of the written record as a matter of right only if the
request is filed within the requisite 30 days as determined by postmark or other carrier’s date
marking and before the claimant has requested reconsideration.20 Although there is no right to a
review of the written record or an oral hearing, if not requested within the 30-day time period,
OWCP may within its discretionary powers grant or deny appellant’s request and must exercise
its discretion.21
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s January 30, 2019 request for
review of the written record by an OWCP hearing representative as untimely filed pursuant to 5
U.S.C. § 8124(b).
OWCP’s procedures provide that the request for a review of the written record must be
mailed within 30 days of the date of the decision for which a review is sought.22 Because
appellant’s request was postmarked on January 30, 2019, more than 30 days after OWCP’s
November 15, 2018 decision, it was untimely and she was not entitled to a review of the written
record as a matter of right.
Although appellant’s request for a review of the written record was untimely, OWCP has
the discretionary authority to grant the request and it must exercise such discretion.23 In its
February 11, 2019 decision, OWCP’s hearing representative properly exercised her discretion by
notifying appellant that she had considered the matter in relation to the issue of whether appellant
established that the diagnosed abdominal condition was causally related to the accepted
September 6, 2018 employment incident and determined that the issue involved could be equally
well addressed by a request for reconsideration before OWCP. The Board finds that the hearing
representative properly exercised her discretionary authority in denying appellant’s request for a
review of the written record.24

17

5 U.S.C. § 8124(b)(1).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4a (October 2011); see also G.S., Docket No. 18-0388 (issued July 19, 2018).
19

20 C.F.R. §§ 10.617, 10.618.

20

Id. at § 10.616(a).

21

J.T., Docket No. 18-0664 (issued August 12, 2019).

22

Supra note 18; see also G.S., Docket No. 18-0388 (issued July 19, 2018).

23

Id.

24

Id.; see also Mary B. Moss, 40 ECAB 640 (1989).

6

The Board has held that the only limitation on OWCP’s authority is reasonableness. An
abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deductions
from established facts.25 The Board finds that the evidence of record does not indicate that OWCP
abused its discretion by denying appellant’s request for a review of the written record.
Accordingly, the Board finds that OWCP properly denied appellant’s request for review of
the written record by an OWCP hearing representative as untimely filed pursuant to 5 U.S.C.
§ 8124(b).
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an abdominal
condition causally related to the accepted September 6, 2018 employment incident. The Board
further finds that OWCP properly denied appellant’s request for review of the written record by
an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the February 11, 2019 and November 15, 2018
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

25

Id.; see also Samuel R. Johnson, 51 ECAB 612 (2000).

7

